NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                      STATE OF ARIZONA, Petitioner,

                                        v.

                  JAMES GARY BANDERET, Respondent.

                         No. 1 CA-CR 16-0556 PRPC
                              FILED 1-9-2018


    Petition for Review from the Superior Court in Maricopa County
                           No. CR1987-005418
                   The Honorable Jose S. Padilla, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Amanda M. Parker
Counsel for Petitioner

Law Office of Brent E. Graham, PLLC, Glendale
By Brent E. Graham
Counsel for Respondent
                           STATE v. BANDERET
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Kenton D. Jones, Judge Jon W. Thompson, and Judge
Jennifer M. Perkins delivered the decision of the Court.


P E R C U R I A M:

¶1          The State seeks review of the superior court’s order granting
James Banderet’s petition for post-conviction relief, filed pursuant to
Arizona Rule of Criminal Procedure 32.1.

¶2             Absent an abuse of discretion or error of law, this Court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 576-77, ¶ 19 (2012). It is the State’s burden
to show that the superior court abused its discretion in granting the
petition. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App. 2011).

¶3            We have reviewed the record in this matter, the superior
court’s order granting the petition for post-conviction relief, and the
petition for review. We find that the State has not shown any abuse of
discretion.

¶4            Accordingly, we grant review and deny relief. This Court’s
stay, entered September 12, 2016, is vacated.




                                       2